Citation Nr: 0604384	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
 
J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to August 
1953.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in New Orleans, Louisiana, (hereinafter 
RO).  The case was remanded by the Board for additional 
development in May 2004, and the requested development has 
been accomplished. 

In August 2003, the veteran was afforded a video conference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Acting 
Veterans Law Judge was located in Washington, D.C., and the 
veteran was located at the RO. 
  

FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD that 
a VA examiner has related to his claimed in-service stressor. 

2.  The veteran's claimed in-service stressor is not related 
to combat.

3. The occurrence of the veteran's claimed in-service 
stressful event is not supported by credible corroborating 
evidence.

4.  The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor as provided by the 
veteran.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In July 2002 and May 2004 letters, the RO informed the 
veteran of the provisions of the VCAA.  More specifically, 
these letters notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to the issue on appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
VA notified the veteran of his opportunity to submit 
additional evidence to support his claim, as he was told to 
provide any additional evidence or information he had 
pertaining to his claim.  Thus, he may be considered to have 
been advised of his duty to submit all pertinent evidence in 
his possession or notify VA of any missing evidence.  

In addition, the RO issued a detailed March 2003 statement of 
the case (SOC) and July 2005 supplemental statement of the 
case (SSOC), in which the veteran and his representative were 
advised of all the pertinent laws and regulations.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claim for service connection for PTSD, and that the March 
2003 SOC and July 2005 SSOC issued by the RO clarified what 
evidence would be required to establish entitlement to 
service connection for PTSD.  The veteran responded to the 
RO's communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the March 2003 SOC and July 2005 
SSOC contained the pertinent language from the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent that the letters informing him of the VCAA may 
not have technically informed the veteran of each element of 
the VCAA, the veteran was nonetheless properly notified of 
all the provisions of the VCAA by the March 2003 SOC and July 
2005 SSOC.  All the above notice documents must be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, while the Board 
has considered the contentions of the veteran's 
representative in a January 2006 presentation to the Board 
that the case needs to be remanded again due to "faulty 
development," the veteran reported in May 2005 that he had 
no additional evidence to submit and that he wanted his claim 
to be processed "immediately."  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board has reviewed 
the extensive development undertaken by the RO, which has 
included multiple attempts to verify the veteran's claimed 
stressor through several sources, and finds that no useful 
purpose would be served in remanding this matter for more 
development as requested by the veteran's representative.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and his claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, in part to 
address PTSD claims based upon personal assault upon the 
veteran not involving any combat type of situation.  The 
regulation, as amended, now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat setting, 
not in issue in this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

With the above criteria in mind, the relevant contentions and 
facts will be summarized.  The veteran, in written 
contentions and sworn testimony before the undersigned, has 
contended that he suffers from PTSD as a result of nearly 
drowning during an amphibious landing exercise at Lebedos 
Bay, Turkey in 1953.  He has, alternatively, reported that 
this incident occurred in May 1953 (See August 2002 PTSD 
questionnaire and April 2003 VA Form 9) or "1952, May thru 
Dec." (See July 2002 PTSD questionnaire).  

The veteran testified before the undersigned that when he 
returned to Camp Lejeune, he was having problems in the 
daytime and nighttime with memories and nightmares related to 
the near drowning, and was admitted to a psychiatric unit at 
the base hospital for two or three weeks.  The service 
medical records do reflect an admission for psychiatric 
treatment after the veteran complained about persistent 
headaches for which no organic etiology could be discovered.  
No reference is made in the reports of this treatment, or 
elsewhere in the service medical records, to the near 
drowning incident.  The psychiatric diagnosis was passive 
dependency reaction, which the medical board examiner stated 
existed prior to service and was not incurred in line of duty 
or aggravated by service.  The Board emphasizes that a 
personality disorder such as the veteran was diagnosed with 
during service is not a "disease" for which service 
connection can be granted, and as a "matter of law" is  not 
a compensable disability.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).
 
As indicated, the RO has conducted extensive efforts, to 
include the obtaining of service personnel records, to 
document the existence of the veteran's purported stressor.  
These efforts resulted in obtaining information indicating 
the veteran served aboard the USS DEUEL, and that this vessel 
participated in an operation from November 12, 1952, to 
November 13, 1952 (not in May 1953 as the veteran has stated 
on several occasions) in Lebedos Bay, Turkey.  The RO 
forwarded this information to the National Archives and 
Records Administration (NARA) to determine if there were any 
deck log entries for the USS DEUEL from November 12 and 13, 
1952, that might indicate that the veteran nearly drowned 
while the ship was anchored at Lebedos Bay, Turkey.  The 
response from NARA in July 2005 was that the while the logs 
for the USS DEUEL indicated that this vessel was anchored at 
Lebedos Bay on November 12 and November 13, there was no 
mention of a potential drowning or any other accident or 
incident.  

The development by the RO has not otherwise yielded any other 
official service department documentation of the occurrence 
of the stressor alleged by the veteran.  Moreover, review of 
the service personnel records that have been obtained are in 
conflict with some of the veteran's assertions as to the 
dates and locations of his service.  For example, the service 
personnel records indicate that rather being at sea off the 
coast of Turkey in May 1953, the service personnel records, 
as noted by the  veteran's representative in the January 2006 
presentation to the Board, indicate he was stationed at that 
time at Camp Lejeune.  

As requested by the Board in May 2004 remand, the veteran was 
afforded a VA examination in July 2004 to determine if he had 
PTSD as a result of service.  The VA psychologist who 
conducted this examination indicated that she had reviewed 
the veteran's medical records.  The veteran repeated his 
assertion that the stressor which resulted in PTSD was nearly 
drowning during a landing exercise in Turkey in May 1953.  
Based on this history from the veteran, and an examination of 
the veteran, the diagnosis was PTSD, with the examiner 
stating that it was her opinion that the veteran's PTSD was 
"at least as likely as not related to noncombat trauma" 
during service.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes initially that the veteran's awards 
and decorations are not indicative of combat, and the veteran 
has not alleged that his stressor is related to combat.  As 
such, his lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau, 
Dizoglio, supra.  Thus, the record must contain corroborative 
evidence that substantiates or verifies the veteran's 
testimony and statements as to the occurrence of the claimed 
near drowning accident  See West, Zarycki, supra.  No such 
corroborative evidence is of record in the instant case.  

Medical statements which attempt to accept a claimant's 
reports as credible and then relate a diagnosis of PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of a non-combat stressor.  Moreau,  9 Vet. 
App. at 389.  As noted above, the diagnosis of PTSD in June 
2004 was based solely on the veteran's assertion as to the 
asserted near drowning accident, an event that has not been 
documented by any reliable evidence.  The filtering of the 
veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 409 
(1995).

Moreover, a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference.  Indeed, the CAVC has provided guidance 
for weighing medical evidence.  The Court has held, for 
example, that a post-service reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence. Grover v. West, 12 Vet. App. 
109, 112 (1999).  A medical opinion based upon speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the claimant's 
history, and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998); LeShore v. Brown, supra.  As such, the Board 
finds the June 2004 diagnosis of PTSD to not be sufficiently 
supported by objective evidence with regard to the asserted 
stressor to be of any significant probative value.  

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran is not entitled to service connection for PTSD under 
the theory that it resulted from unverified, inconsistently 
reported stressors during service.

In light of the foregoing, the Board emphasizes again that 
the record does not support the veteran's assertions with 
regard to the alleged near drowning accident.  There is also 
a question as the veteran's credibility, as the service 
medical records, while describing psychiatric treatment, 
contain no contemporaneous reference from the veteran as to 
the alleged near drowning, and the service personnel records 
directly contradict some of the veteran's assertions with 
regard to the nature and location of his military service.  
As  the foundation for the diagnosis of PTSD in this case was 
the veteran' s uncorroborated account of this accident, the 
Board must conclude that the claimed stressor has not been 
satisfactorily established as having occurred.  Thus, while 
the veteran does have a diagnosis of PTSD based upon his 
purported in-service stressor, that stressor is not shown by 
satisfactory evidence to have occurred.  With all due respect 
to the veteran, the Board finds that his oral and written 
statements in support of his claim have at least in part been 
contradicted by the official service department and medical 
records and, to the extent not contradicted by the objective 
evidence, they have not been substantiated by any official or 
reliable evidence.  As such, the veteran's assertions are of 
minimal probative value.  Culver v. Derwinski, 3 Vet. App. 
292, 297 (1992) ("It is the duty of the [Board] as the 
factfinder to determine credibility of the testimony and 
other lay evidence.") 

Having concluded as set forth above, the Board finds that the 
preponderance of the credible evidence is against the claim, 
and that neither a VA psychiatric examination nor further 
interpretation by a clinician of the in-service 
symptoms/behavior is necessary.  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown; see also Patton v. West, 12 Vet. App. 272, 
280 (1999).  Since the objective evidence of record 
preponderates against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (old 
and new versions); Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for PTSD is denied.    


____________________________________________
D.P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


